Per Curiam: This,is an appeal from a judgment of the county court of Montgomery county overruling objections to certain items of taxes levied for county purposes and rendering judgment against appellant therefor. The grounds of the objections are, that the purposes for which the several items of taxes were levied were not sufficiently stated to comply with the statute. It does not appear from the abstract that the correctness of the decision of the county court in overruling the objections and rendering judgment is preserved for our review by bill of exceptions. The abstract of the judgment order recites that ajipellant excepted to the ruling of the court in entering judgment, but no exception is shown to have been preserved by the bill of exceptions. The record in this respect is in the same condition as the record in People v. Chicago, Indianapolis and St. Louis Short Line Railway Co. 243 Ill. 221. The judgment is therefore affirmed. Judgment affirmed.